This is an appeal from the refusal of the trial court to award a preliminary injunction on a taxpayer's bill to restrain the school authorities of the School District of the Borough of West Mayfield from proceeding with the erection of a school building. In 1928 the borough was created out of a part of White Township. The total indebtedness of the latter was then $38,405.52. Of this, approximately one-third was charged against the borough and two-thirds against the remaining township. The main question here is whether the township's two-thirds should be charged as a liability of the borough in computing its indebtedness. If so, building the new schoolhouse might create an indebtedness exceeding the constitutional two per cent limit. The contention of the appellee was that while creditors might proceed against the borough for the entire indebtedness, yet, if so, the latter could compel reimbursement from the township and, hence, it should not be treated as a liability. There was also some question as to the cost of the proposed school building, etc. We are not convinced that the refusal of the preliminary injunction was error. It is never granted except in a clear case where the right is unquestionable and to prevent irreparable injury. See Crawford v. Sullivan, 238 Pa. 142. *Page 11 
In conformity with our usual practice we refrain from discussion of the merits of the case at this time.
The order is affirmed and the record is remitted for further proceedings. Costs to abide the event of the suit.